Case 0:18-cv-63174-RLR Document 6 Entered on FLSD Docket 01/16/2019 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                      CASE NO. 0:18-CV-63174-ROSENBERG/SELTZER
 REGINA FINN,

      Plaintiff,

 v.

 BIG BELLY HOSPITALITY
 GROUP, LLC., et al.,

   Defendants.
 _____________________________/

       ORDER OF COURT-MANDATED REQUIREMENTS IN FLSA-BASED CASES

         THIS MATTER is before the Court upon the filing of an action under the Fair Labor

 Standards Act, as amended, 29 U.S.C. §201 et seq. (“FLSA”), by which the Plaintiff seeks

 unpaid wages. To expedite resolution of this matter, the parties are instructed to comply with the

 following requirements.

                                I.      STATEMENT OF CLAIM

          To assist the Court in the management of the case, the Plaintiff is ORDERED to file with

 the Court a statement of claim setting forth the amount of the alleged unpaid wages, the

 calculation of such wages, and the nature of the wages (e.g. overtime or regular) within twenty-

 one (21) days from the date of this Order. The statement of claim shall also include all

 attorney’s fees and costs incurred to date. With respect to attorney’s fees, counsel must provide

 the hourly rate sought and the number of hours expended by each person billing time. Also

 within that allotted time, the Plaintiff shall serve a copy of this Order, the statement of claim, and

 copies of all documents supporting the claim (e.g. time slips, pay stubs) on the Defendant’s

 counsel. The Plaintiff shall, on that same date, additionally file a notice of full compliance with

 this Order.

                                                   1
  
Case 0:18-cv-63174-RLR Document 6 Entered on FLSD Docket 01/16/2019 Page 2 of 4



       The Defendant, within fourteen (14) days of service of the Plaintiff’s statement of claim, is

 ORDERED to file with this Court a response to the Plaintiff’s statement, and provide the

 Plaintiff with copies of all documents supporting its defenses. Concurrently, the Defendant shall

 file a notice of full compliance with this Order. Failure to comply with this Order may result

 in default, dismissal, and/or sanctions.

                              II.     SETTLEMENT APPROVAL

        Because FLSA rights cannot be abridged by contract or otherwise waived, claims arising

 under the FLSA may be compromised only with the approval of the Court or the Secretary of

 Labor. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982).

 In a suit brought by employees under the FLSA, the Court must determine whether a settlement

 proposed by the employer and employees “is a fair and reasonable resolution of a bona fide

 dispute over FLSA provisions.” Id. at 1355. In doing so, the Court considers such factors as

 “(1) existence of fraud; (2) complexity of the case; (3) the point of the proceedings when the

 settlement occurs; (4) the probability of success on the merits; (5) the range of possible recovery;

 and (6) counsel’s opinion.” McHone v. Donald P. Hoekstra Plumbing, Inc., No. 10-60322-CIV,

 2010 WL 4625999, at *1 (S.D. Fla. Nov. 4, 2010); see also Leverso v. SouthTrust Bank of Ala.,

 Nat’l Ass’n., 18 F.3d 1527, 1530 n.6 (11th Cir. 1994). Finally, the “FLSA requires judicial

 review of the reasonableness of counsel’s legal fees to assure both that counsel is compensated

 adequately and that no conflict of interest taints the amount the wronged employee recovers

 under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009).

        Accordingly, it is hereby ORDERED that any motion for settlement approval filed in

 this case should do the following:

        a. Attach a copy of the settlement agreement.



                                                  2
  
Case 0:18-cv-63174-RLR Document 6 Entered on FLSD Docket 01/16/2019 Page 3 of 4



       b. State whether the settlement agreement would result in a complete recovery of all

          wages that Plaintiff(s) claimed to be owed.

       c. Explain, with specificity, the nature of the parties’ bona fide dispute and why the

          settlement agreement represents a fair and reasonable resolution of that dispute, in

          light of the factors outlined above.

       d. If the settlement agreement provides for the recovery of attorney’s fees, explain how

          the fees were calculated and why the amount of the fees is reasonable. If the fees

          were calculated on an hourly basis, records of counsel’s time should be attached.

       e. If the parties seek for their settlement agreement to be reviewed in camera, for their

          settlement agreement to be filed under seal or, alternatively, if the parties’ settlement

          agreement would somehow punish the Plaintiff for discussing the terms of the

          settlement agreement, the parties should provide the Court with detailed legal

          argument supporting the relief sought. See Dees v. Hydradry, Inc., 706 F. Supp. 2d

          1227, 1242-43 (M.D. Fla. 2010) (“A confidentiality provision in an FLSA settlement

          agreement both contravenes the legislative purpose of the FLSA and undermines the

          Department of Labor's regulatory effort to notify employees of their FLSA rights. . . .

          The district court should reject as unreasonable a compromise that contains a

          confidentiality provision, which is unenforceable and operates in contravention of the

          FLSA.”); see also Webb v. CVS Caremark Corp., No. 5:11-CV-106 (CAR), 2011 WL

          6743284, *3 (M.D. Ga. Dec. 23, 2011) (holding that, “in light of the Court’s ruling

          that it will not seal any settlement agreements, it is likely that the confidentiality

          provisions are unenforceable” and, moreover, such a provision “contravenes the

          legislative purpose of the FLSA”).



                                                 3
  
Case 0:18-cv-63174-RLR Document 6 Entered on FLSD Docket 01/16/2019 Page 4 of 4



        Failure to comply with these requirements may result in denial of the motion for

 settlement approval.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 16th day of

 January, 2019.



                                                ____________________________
 Copies furnished to:                           ROBIN L. ROSENBERG
 All counsel of record                          UNITED STATES DISTRICT JUDGE




                                            4
  
